DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
The abstract of the disclosure is objected to because the abstract is too long.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps. Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “14” and “15”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the signal processing module in claim 2, the amplifying circuit in claim 3, the filter circuit in claim 4, and the timing module in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the specification does not disclose “the length of the optical path of the light beam guided from the first portion to the photosensitive element is equal to the length of the optical path of the light beam guided from the second portion to the photosensitive element.” The dependent claims 2-5 and 7-15 are rejected upon the rejected independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, it is not clear and confusing as to how the different portions of the same light guide member receives the same light at different times (as in first and last). Clarification is required. The dependent claims 2-5 and 7-15 are rejected upon the rejected independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamada (Patent App. Pub. No. US 2010/0321669 A1) insofar as understood. 
Regarding claim 1, Yamada shows in Fig. 1 an optical detecting assembly, wherein the optical detecting assembly comprises: a photosensitive element (40) configured to receive an optical signal and convert it into an electrical signal; and a light guide member (20) comprising a first portion (the left 21b) for receiving a light beam and guiding the light beam to the photosensitive element and a second portion (the right 21b) for receiving the light beam and guiding the light beam to the photosensitive element, wherein the first portion is configured as a portion which receives the light beam first and guides the light beam to the photosensitive element, and the second portion is configured as a portion which receives the light beam last and guides the light beam to the photosensitive element, wherein the length of the optical path of the light beam guided from the first portion to the photosensitive element is equal to the length of the optical path of the light beam guided from the second portion to the photosensitive element (Paragraph 22).
Regarding claim 2, Yamada discloses the optical detecting assembly further comprises: a signal processing module configured to process the electrical signal (Paragraph 23).
Regarding claim 3, Yamada discloses the optical detecting assembly further comprises: an amplifying circuit coupled between the photosensitive element and the signal processing module and configured to amplify the electrical signal originating from the photosensitive element and output it to the signal processing module (Paragraph 23).
Regarding claim 4, Yamada discloses the optical detecting assembly further comprises: a filter circuit coupled between the photosensitive element and the signal processing module and configured to filter the electrical signal originating from the photosensitive element (Paragraph 23).
Regarding claim 5, Yamada shows in Fig. 1 the first portion and the second portion are configured to be located at two positions opposite to each other on the light guide member.
Regarding claim 7, Yamada shows in Fig. 1 the distance between the first portion and the second portion is set to a first distance.
Regarding claim 8, Yamada shows in Fig. 1 the photosensitive element is configured as a photoelectric sensing device (i.e., photodetector, Paragraph 23).
Regarding claim 9, Yamada shows in Fig. 1 the optical detecting assembly further comprises a timing module configured to calculate the time during which the light beam is sensed respectively by the first portion and the second portion (Paragraph 23).
Regarding claim 10, Yamada shows in Fig. 1 the light guide member (20) is configured as a spherical mirror, a free-form mirror, an aspheric mirror, a light guide bar, a light guide surface, a plane mirror, a guide light rod, a fiber or a reflecting mirror (Paragraph 22) .
Regarding claim 11, Yamada shows in Fig. 1 a detector (40) for use with a laser emitting apparatus (10), wherein the detector comprises an optical detecting assembly according to claim 1.
Regarding claim 12, Yamada shows in Fig. 1 the number of optical detecting assemblies is at least two sets, and the at least two sets of optical detecting assemblies are circumferentially arranged.
Regarding claim 13, Yamada shows in Fig. 1 a laser ranging system, wherein the laser ranging system comprises a laser emitting apparatus (10) and a detector (40) according to claim 11.
Regarding claim 14, Yamada shows in Fig. 1 a laser ranging method, the method comprising: disposing an optical detecting assembly (100) according to claim 1; calculating a distance between the optical detecting assembly and a laser emitting apparatus emitting a laser based on the time during which the laser rotating at a first rotating speed passes through a first portion and a second portion on the optical detecting assembly spaced apart a first distance from each other, the first rotating speed, and the first distance (Paragraph 23).
Regarding claim 15, Yamada shows in Fig. 1 dividing the photosensitive elements of the optical detecting assembly into a first sub-group located on the upper half and a second sub-group located on the lower half; and adjusting the position of the optical detecting assembly according to the energy distribution of the laser rotating at the first rotating speed on the first sub-group and the second sub-group to determine a horizontal plane indicated by the laser rotating at the first rotating speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shi et al. (Patent No. US 11,119,202 B2) discloses a detector assembly including a first laser receiving unit configured to receive laser emitted by a first laser emitting module or a laser level, and a second laser receiving unit configured to be substantially perpendicular to the first laser receiving unit.
Shirai et al. (Patent App. Pub. No. US 2002/0051288 A1) discloses a surveying instrument having a sighting telescope which is equipped with a device for preventing a ghost image from being formed in the field of view of the sighting telescope.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/           Primary Examiner, Art Unit 2878